Filed 6/24/13 P. v. Molina CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B245804

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. LA069445)
         v.

ARAGON MOLINA,

         Defendant and Appellant.




THE COURT:*
         Defendant and appellant Aragon Molina (defendant) appeals his judgment of
conviction of misdemeanor possession of marijuana. His appointed counsel filed a brief
pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende), raising no issues. On April
8, 2013, we notified defendant of his counsel’s brief and gave him leave to file, within 30
days, his own brief or letter stating any grounds or argument he might wish to have
considered. That time has elapsed and defendant has submitted no letter or brief. We
have reviewed the entire record and finding no error or other arguable issues, we affirm
the judgment.


*        BOREN, P. J., ASHMANN-GERST, J., CHAVEZ, J.
       After Los Angeles Police Department officers conducted a search of the garage of
defendant’s home and found jars of marijuana and marijuana plants defendant was
charged with cultivating marijuana in violation of Health and Safety Code section 11358
(count 1) and possession of marijuana for sale in violation of Health and Safety Code
section 11359 (count 2).
       Defendant brought a motion to suppress evidence under Penal Code section
1538.5. The evidence at the hearing showed that Detective Michael Snowden and other
law enforcement officers accompanied a parole agent to the home of parolee Todd
Everett (Everett) to conduct a “parole compliance check.” Everett’s wife, son, brother-
in-law (Arnold Molina (Molina)), and other relatives lived in the home. Defendant,
Molina’s son, lived in the attached garage. According to Molina, Everett had moved out
approximately two months before the search. The officers conducted a sweep of the
house in search of Everett, but did not find him. Though Molina gave the officers a key
to the garage, defendant came out just as they were about to open the door. While
searching the garage for Everett, the officers saw the jars containing a substance
resembling marijuana. Defendant then agreed to a full search of the garage where the
officers found 24 jars of marijuana, 27 growing plants, and other evidence.
       After the trial court denied the motion to suppress evidence, defendant agreed to
plead no contest to misdemeanor possession of marijuana. On December 6, 2012, the
information was amended by interlineation to add count 3, charging a violation of Health
and Safety Code section 11357, subdivision (c). Upon taking defendant’s plea, the trial
court dismissed counts 1 and 2. The court suspended imposition of sentence and placed
defendant on summary probation for two years under specified terms and conditions, and
ordered defendant to pay mandatory fines and fees. Defendant filed a timely notice of
appeal from the judgment.
       We have examined the entire record and are satisfied that defendant’s appellate
counsel has fully complied with his responsibilities and that no arguable issue exists. We
conclude that defendant has, by virtue of counsel’s compliance with the Wende procedure
and our review of the record, received adequate and effective appellate review of the

                                             2
judgment entered against him in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278;
People v. Kelly (2006) 40 Cal.4th 106, 123-124.)
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                           3